DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Remarks
Claims 1-18 are pending.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "updating ... the rating of the element " in line 20.  There is insufficient antecedent basis for this limitation in the claim. The claim specifies “receiving … one or more ratings corresponding to the one or more elements” and “recording … the rating corresponding to the one or more elements” but given these limitations it is unclear which element receives the rating since there are “one or more elements”. Independent claim 10 is similarly rejected and dependent claims 2-9 and 11-18 are rejected based on their dependency on their respective parent claims.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites receiving a request to create a system, the system relating to a grouping of elements; recording the system relating to a grouping of elements within a data structure; receiving a request to add one or more participants to the system relating to a grouping of elements; adding the one or participants to the data structure; receiving a request to add one or more elements to the system relating to a grouping of elements from the one or more participants; receiving one or more ratings corresponding to the one or more elements from the one or more participants, each of the one or more participants having a voting accuracy; determining the accuracy of the received rating from the one or more participants, the determining based on the one or more participants' voting accuracy; recording in the data structure the rating corresponding to the one or more elements; updating in the data structure a voting strength of the one or more participants using the determined accuracy of the vote; and updating in the data structure the rating of the element using the accuracy of the vote.
The limitations of receiving a request to create a system, the system relating to a grouping of elements; recording the system relating to a grouping of elements within a data structure; receiving a request to add one or more participants to the system relating to a grouping of elements; adding the one or participants to the data structure; receiving a request to add one or more elements to the system relating to a grouping of elements from the one or more participants; receiving one or more ratings corresponding to the one or more elements from the one or more participants, each of the one or more participants having a voting accuracy; determining the accuracy of the received rating from the one or more participants, the determining based on the one or more participants' voting accuracy; recording in the data structure the rating corresponding to the one or more elements; updating in the data structure a voting strength of the one or more participants using the determined accuracy of the vote; and updating in the data structure the rating of the element using the accuracy of the vote, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor,” nothing in the claimed elements precludes the steps from practically being performed in the mind. For example, but for the “a processor” language, the steps in the context of the claim encompass the user manually performing the respective steps. Similarly, the limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform the claimed steps. The processor the claimed steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claims 2-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. These claims depend from independent claim 1 and do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims are not patent eligible.

	Claims 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites receive a request to create a grouping having a topic that relates to a certain concept; receive a request to add one or more participants to the system; receive a request to add one or more elements to the system from the one or more participants, the one or more elements each having a corresponding rating; receive a vote on the one or more elements from the one or more participants; determine the accuracy of the received vote from the one or more participants; update a voting strength of the participant using the determined accuracy of the vote; and update the rating of the element using the accuracy of the vote.
The limitation of receive a request to create a grouping having a topic that relates to a certain concept; receive a request to add one or more participants to the system; receive a request to add one or more elements to the system from the one or more participants, the one or more elements each having a corresponding rating; receive a vote on the one or more elements from the one or more participants; determine the accuracy of the received vote from the one or more participants; update a voting strength of the participant using the determined accuracy of the vote; and update the rating of the element using the accuracy of the vote, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor and a memory,” nothing in the claim element precludes the step from practically being performed in the mind. Similarly, the limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor and a memory to perform the claimed steps. The processor and memory in the claimed steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor and memory to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claims 11-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. These claims depend from independent claim 10 and do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims are not patent eligible.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY A MORRISON whose telephone number is (571)272-7112.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jay A Morrison/
Primary Examiner, Art Unit 2198